J-S46045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.M.P., A                  :   IN THE SUPERIOR COURT OF
MINOR                                          :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
APPEAL OF: T.A.P., MOTHER                      :   No. 3430 EDA 2015

                   Appeal from the Decree October 13, 2015
             In the Court of Common Pleas of Philadelphia County
            Domestic Relations at No(s): CP-51-AP-0000610-2015

BEFORE: BENDER, P.J.E., OTT, STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                             FILED JULY 25, 2016

       T.A.P. (Mother) appeals from the decree entered October 13, 2015, in

the Court of Common of Philadelphia County, which terminated voluntarily

her parental rights to her minor daughter, A.M.P., born in February of 2014

(Child).1 We affirm.

       The trial court summarized the factual and procedural history of this

matter as follows.

       On March 17, 201[4], [the Philadelphia Department of Human
       Services (DHS)] received a General Protective Services (GPS)
       [report] alleging that [M.F.], [M]other’s paramour, handled the
       child, [Child], inappropriately – dropping her roughly on the bed.
       Furthermore, the report alleged that [M]other has a history of
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1
   The trial court entered a decree terminating involuntarily the parental
rights of Child’s father, B.W. (Father), that same day. The disposition of
Father’s appeal is by separate memorandum.
J-S46045-16


     drug use.      DHS recommended that [M]other remove her
     paramour from the residence. [M]other failed to comply with the
     recommendation that she remove [C]hild from the environment.
     Moreover, the report alleged that [M]other is fearful in her home
     and is afraid to leave the home. The report was substantiated.

     On March 18, 2014, DHS received a supplemental report alleging
     that [M]other transported [C]hild to St. Christopher’s Hospital for
     Children because [C]hild was continuously crying. The report
     alleged that [M]other stated that [C]hild would not drink her
     milk. The only food that [M]other gave to [C]hild for the day
     was two bottles of water. Furthermore, [C]hild had severe
     diaper rash and was dehydrated. Moreover, [M]other stated that
     she leaves [C]hild in the care of her paramour who she stated
     previously slammed [C]hild on the bed. Lastly, [M]other stated
     that [C]hild did not have a primary care physician and lacked
     immunizations.

     On March 21, 2014, DHS visited [C]hild at St. Christopher[’s]
     Hospital for Children. [M]other stated that she observed her
     paramour drop [C]hild on the bed. [M]other further stated that
     she was fearful to return home. Moreover, [M]other stated that
     she was unable to provide adequate care for [C]hild.

     On March 21, 2014, DHS obtained an [O]rder of Protective
     Custody (OPC) for the child and placed her in a foster care home
     through Delta Community Services, where she currently
     remains.

     A shelter care hearing was held on March 24, 2014. Master
     Summers lifted the OPC and ordered the temporary commitment
     of [Child] to the care and custody of DHS.

     On April 1, 2014, an adjudicatory hearing was held before the
     Honorable Jonathan Q. Irvine. Judge Irvine adjudicated [C]hild
     dependent and committed her to the care and custody of DHS.

Trial Court Opinion, 2/2/2016, at 1-2 (unnumbered pages).

     On September 16, 2015, Mother and DHS filed a petition for the

voluntary relinquishment of Mother’s parental rights. The petition included a

consent to adoption form executed by Mother. The trial court addressed the


                                    -2-
J-S46045-16


petition during a hearing on October 13, 2015. Following the hearing, the

court entered its decree terminating Mother’s parental rights to Child

voluntarily.    Mother timely filed a pro se notice of appeal, along with a

concise statement of errors complained of on appeal.2

       Mother’s complaint is as follows:

             I signed my rights over under the impression that I would
       be able to see [Child]. Now I find out it was all a lie and when I
       wanted to take back my rights it was too late. My DHS worker
       told me at least 5 or 6 times that she talked to the foster mom
       and I would be able see [Child] no problem, that she likes me. I
       just want to clear my name. I want my rights to be taken not
       like I just gave her away. I know it’s over the time line for
       [Child] being in foster care. I just want my name to be cleared
       for the record. My attorney and DHS worker did nothing for me.
       There was no such thing as an open adoption. They just wanted
       her to be adopted. Thank you.

Id. at 4 (quoting Statement of Errors Complained of on Appeal Pursuant to

Pa.R.A.P. 1925(b), 11/12/2015).

       Pursuant to Section 2711 of the Adoption Act, a consent to adoption

form executed by a birth mother “is irrevocable more than 30 days after the

execution of the consent.”         23 Pa.C.S. § 2711(c)(1)(ii).   The Act further

provides that an individual who executed a consent to adoption form “may

challenge the validity of the consent only by filing a petition alleging fraud or

duress” within certain time limits. 23 Pa.C.S. § 2711(c)(3)(i).


____________________________________________


2
 Mother was represented by counsel during the October 13, 2015 hearing,
and is represented by counsel on appeal.



                                           -3-
J-S46045-16


      In addition, this Court has provided the following guidance with

respect to voluntarily relinquishment of parental rights.

      Our Supreme Court has explained that the purpose of a hearing
      on a petition for voluntary relinquishment is to insure an
      intelligent, voluntary, and deliberate consent to the termination
      of parental rights. A party seeking to disturb a termination
      decree must show that the consent given to terminate parental
      rights was not intelligent, voluntary, and deliberate.       The
      consent given to terminate parental rights voluntarily must be
      clear and unequivocal.

In re C.M.C., 2016 Pa. Super. 112, 2016 WL 3036811 at *10 (Pa. Super.

May 26, 2016) (citations and quotation marks omitted).

      Here, the record does not reveal that Mother attempted to revoke her

consent to adoption form within thirty days, nor does the record reveal that

Mother ever filed a petition alleging fraud or duress. To the contrary, Mother

was asked on the record whether she contacted DHS within 30 days to

convey any change of mind and she stated that she had not.                  N.T.,

10/13/2015, at 8.        The Adoption Act therefore precludes Mother from

challenging the validity of her consent to adoption form on appeal.

      Moreover,    our    review   of   the   record   confirms   that   Mother’s

relinquishment of her parental rights was intelligent, voluntary, and

deliberate.   Mother was colloquied by her attorney during the October 13,

2015 hearing.     See N.T., 10/13/2015, at 7-8. Contrary to the allegations

contained in Mother’s concise statement of errors complained of on appeal,

Mother denied during the colloquy that she had been promised anything in

connection with the voluntary relinquishment of her parental rights. Id. at




                                        -4-
J-S46045-16



7. Mother agreed that she signed a document indicating that she intended

to relinquish her parental rights to Child. Id. at 7. Mother confirmed that

no one had forced her to sign the document, and that she still wished to

proceed with the relinquishment. Id

       Accordingly, Mother is not entitled to relief from this Court.3

Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2016




____________________________________________


3
  In her brief, Mother also claims that “DHS did not make reasonable efforts
to reunify her with her child,” and that “DHS did not meet the burden of
clear and convincing evidence to terminate her parental rights.” Mother’s
Brief at 3. However, Mother’s parental rights were terminated voluntarily
under 23 Pa.C.S. § 2711, not involuntarily under 23 Pa.C.S. § 2511.
Indeed, upon the trial court’s acceptance of Mother’s voluntary
relinquishment of her rights, DHS expressly withdrew the involuntary
petition as to Mother and proceeded only against Father. N.T., 10/13/2015,
at 8-9. Hence, Mother’s claim that the evidence was inadequate under
section 2511 bears no relevance to the trial court’s order.



                                           -5-
J-S46045-16




              -6-